                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

TIFFANY N. COFFEY,                              )
                                                )
       Petitioner,                              )
                                                )           Nos.   3:17-CR-041-PLR-CCS-10
v.                                              )                  3:18-CV-489-PLR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )

                                           ORDER

       In accordance with the accompanying memorandum opinion, this pro se prisoner’s motion

to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 [Doc. 333] is DENIED and this

action is DISMISSED. For the reasons set forth in the accompanying memorandum, a certificate

of appealability SHALL NOT ISSUE. Also, as the Court CERTIFIED in the memorandum

opinion that any appeal from this order would not be taken in good faith, should Petitioner file a

notice of appeal, she is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the civil file.

       SO ORDERED.

       ENTER:



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

/s/ JOHN L. MEDEARIS
     CLERK OF COURT
